IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                      DIVISION ONE
In the Matter of the Marriage of          )       No. 82063-0-I
                                          )
AIRELLE BETH VANWEY,                      )
                                          )
                     Respondent,          )
       and                                )
                                          )
SCOTT HENRY VANWEY,                       )       UNPUBLISHED OPINION
                                          )
                     Appellant.           )
                                          )

       VERELLEN, J. — Scott Vanwey appeals a child support order and findings of

fact in support of a decree of dissolution. He contends that the trial court erred in

concluding that he and Airelle Vanwey were in a committed intimate relationship

prior to marriage. He also contends that the trial court erred in failing to impute

income to Airelle, denying his request for a deviation from the basic child support

obligation, and requiring him to pay an equal share of credit card debt that was in

Airelle’s name.1

       We affirm.




       1 Because the parties share the same last name, we refer to them by their
first names for clarity.
No. 82063-0-I/2



                                       FACTS

       Airelle and Scott met and began dating in 2008. In April 2009, Airelle

moved in with Scott, into a townhouse that Scott was renting in Tacoma.2 At the

time, Airelle was working full time for Sprint. Scott paid the rent and bills on the

townhouse, and Airelle “help[ed] pay for food and stuff like that.”3 Airelle also

brought furniture and two vehicles to the relationship. However, the parties

continued to maintain separate finances and bank accounts.

       Once living together, the parties began talking about marriage and having

children. The parties also began planning to buy a house together. Airelle stated

that the parties discussed what they were looking for in a house:

             We wanted it to be close to schools because we knew that we
       were, wanted a family, to have children, so we wanted it to be, you
       know, close to schools. . . . Location, close to schools, fenced
       backyard. A safe area was important for [us] to raise our family. We
       wanted a safe area.[4]

       In March 2010, Scott and Airelle bought a home together in Orting,

Washington. Airelle “did all the online research to find the house.”5 According to

Airelle, “We saved money on purchasing it because I knew the builder, and then

my dad helped us out.”6




       2
       Airelle was able to remember the exact date because she broke both her
arms and moved in with Scott so he could help take care of her.
       3   Report of Proceedings (RP) (June 4, 2019) at 17.
       4   Id. at 19-20.
       5   Id. at 19.
       6   Id. at 20.



                                           2
No. 82063-0-I/3



Airelle testified that the parties decided to put Scott’s name on the title to the home

as well as the loan to purchase it:

               We had a long discussion about it, but essentially we weren’t
       married yet, and we were just engaged at the time, so he said it’s
       just going to go in my name; and then that makes for easier math, I
       guess. And then he said, “Later on down the line after we get
       married, then we’ll refinance it.” Because the rate was high,
       anyways, at the purchase time; it was, like, five percent. So he said,
       “We’ll refinance it, and then we’ll put it in both of our names.” And I
       also had the wedding debt. Our wedding was, like, $22,000 that I
       paid for, so I had all the wedding debt underneath my name on my
       credit cards.[7]

Scott also paid the mortgage on the house. According to Airelle, Scott would not

let her pay the mortgage and “was adamant that [the mortgage payments] come

from his sole, own checking account.”8

       However, Airelle arranged for several renovations to the Orting house,

including tiling in the kitchen, fresh paint, and a concrete patio. She stated that

she paid for at least half of these renovations herself, or she traded hairstyling

services for them. She also purchased new rugs and window blinds. Airelle

stated that she paid the homeowners’ association dues and all of the utility bills

and “basically everything besides the mortgage.”9

       In July 2010, Scott purchased an engagement ring and proposed marriage.

The parties were married in January 2011. Airelle paid for the majority of the

wedding expenses using her own credit cards.


       7   Id. at 20-21.
       8   Id. at 27.
       9   Id. at 30.



                                           3
No. 82063-0-I/4



       Airelle gave birth to the couple’s daughter in April 2013. Airelle went on

maternity leave for “six, seven months.”10 When she returned to work at Sprint,

she worked only one day a week. Airelle stated that she did “[e]verything that

stay-at-home moms do,” including cooking, cleaning, yard work, and childcare.11

Because she had minimal income, Airelle incurred more credit card debt to pay

household expenses. Scott took over paying the utility bills. But Airelle continued

to pay for things such as diapers and other household items, some of the daycare

fees, and their daughter’s dentist bill. In January 2015, Airelle got a new job at

Wells Fargo in January 2015, working 20 hours per week.

       In December 2017, Airelle filed a petition for dissolution. Trial on the

petition took place on June 4 and June 5, 2019. Airelle testified that she moved

out of the Orting house in November 2017, and was currently renting an apartment

in a low-income housing complex for her and their daughter. She continued to

work 20 hours per week at Wells Fargo. She testified that she could not work

more hours because then her income would exceed the level at which she would

be allowed to live in low-income housing.

       The court found that the parties began a committed intimate relationship in

August 2009 when they moved in together. As a result, the court concluded,

“[T]he parties started acquiring community property and incurring community debt




       10   Id. at 47.
       11   Id. at 48.



                                          4
No. 82063-0-I/5



at this date.”12 The court determined that the Orting house was “community

property pursuant to the findings of fact of a committed intimate relationship

existing as of the date of the purchase of the property and continuing throughout

the relationship and marriage until the date of separation.”13 The court awarded

Airelle half of the equity in the Orting house, totaling $45,259. The court

characterized all the debt held by the parties as community debt, except for two

vehicle loans, which it characterized as Scott’s separate debt. The court ordered

that Scott pay Airelle $2,306.00 to equalize the difference in community debts as

of the date of separation. The court also entered an agreed parenting plan giving

Scott and Airelle equal residential time with their daughter.

       Scott appeals.

                                    DISCUSSION

       Scott first claims that the trial court erred in concluding that the parties were

in a committed intimate relationship at the time the Orting house was purchased in

March 2010. Thus, he argues, the trial court erred in characterizing the Orting

house as community property. We conclude that the trial court’s unchallenged

findings of fact supported its conclusion that the parties were in a committed

intimate relationship and the Orting house was community property.

       A committed intimate relationship “is a stable, marital-like relationship

where both parties cohabit with knowledge that a lawful marriage between them



       12   Clerk’s Papers (CP) at 54.
       13   Id.



                                           5
No. 82063-0-I/6



does not exist.”14 Relevant factors establishing such a relationship include

“continuous cohabitation, duration of the relationship, purpose of the relationship,

pooling of resources and services for joint projects, and the intent of the parties.” 15

These factors are not exclusive, and no single factor is determinative.16 The

circumstances of each case must be examined to determine if a committed

intimate relationship exists.17

       Property acquired during a committed intimate relationship is presumed to

be community property.18 Whether a committed intimate relationship exists and

whether that conclusion of law flows from the court’s findings are questions of law

that we review de novo.19 We review a trial court’s factual findings for substantial

evidence.20 Evidence is substantial where it is “sufficient to persuade a rational

fair-minded person the premise is true.”21 We defer to the trier of fact to resolve




       14   Connell v. Francisco, 127 Wn.2d 339, 346, 898 P.2d 831 (1995).
       15   Id.
       16   In re Marriage of Pennington, 142 Wn.2d 592, 602, 14 P.3d 764 (2000).
       17   Id. at 602-03.
       18 Connell, 127 Wn.2d at 350-51; see also In re Committed Intimate
Relationship of Amburgey, 8 Wn. App. 2d 779, 788, 440 P.3d 1069 (2019)
(“[A]pplication of marriage principles by analogy applies . . . once the existence of
a CIR has been established.”).
       19   Pennington, 142 Wn.2d at 602-03.
       20   In re Marriage of McDole, 122 Wn.2d 604, 610, 859 P.2d 1239 (1993).
       21   Sunnyside Valley Irr. Dist. v. Dickie, 149 Wn.2d 873, 879, 73 P.3d 369
(2003).



                                           6
No. 82063-0-I/7



conflicting testimony, evaluate the persuasiveness of evidence, and assess the

credibility of witnesses.22 Unchallenged findings of fact are verities on appeal.23

The trial court made the following findings of fact in support of its conclusion that

Scott and Airelle were in a committed intimate relationship as of August 2009:

       The court finds the following facts determine there was a committed
       intimate relationship regarding the just and equitable distribution of
       the equity in the Orting home:

       There was a Committed Intimate Relationship between the parties
       starting when they moved in together at the latest in August of 2009;

       The parties were in an exclusive relationship from the day they
       moved in together five months after they met through their marriage
       until the date of separation;

       The parties shared expenses from the date they moved in together,
       through the purchase of the Orting home, through their marriage, up
       until the date of separation;

       The parties were married less than two years after they moved in
       together and less than one year after the purchase of the Orting
       home;

       Mr. Vanwey purchased a wedding ring in July of 2010, four months
       after the purchase of the Orting home;

       The purpose of the parties’ relationship all along was to have a
       family and create a home and provide emotional and financial
       support for each other;

       There was a pooling of various forms of resources between the
       parties;




       22   In re Marriage of Akon, 160 Wn. App. 48, 57, 248 P.3d 94 (2011).
       23
        Cowiche Canyon Conservancy v. Bosley, 118 Wn.2d 801, 819, 828 P.2d
549 (1992).



                                           7
No. 82063-0-I/8



       The parties did maintain separate bank accounts and credit card
       accounts, however, despite keeping those accounts separate the
       parties did function as a community unit;

       Mr. Vanwey purchase[d] the Orting home in his name and obtained a
       loan in his name;

       The parties continued to reside in a community like relationship
       together and raised a daughter together after the purchase of the
       Orting home;

       Mrs. Vanwey paid for household expenses and food;

       Mr. Vanwey paid for the home mortgage and some food at all times;

       Mr. Vanwey supported both parties and the child after the birth of
       their daughter in April of 2013;

       Both parties contributed to [their daughter’s] day care;

       Mrs. Vanwey spent time and effort in locating the Orting home;

       Mrs. Vanwey made some contributions financially to the work on the
       family home in that she purchased blinds, and fencing, concrete, and
       paid for paint work, and bartered hair work for some household work;

       Mrs. Vanwey worked full-time before [their daughter] was born, and
       then worked part-time and brought home substantially less;

       Mrs. Vanwey also contributed to the labor in working on fixing up the
       home and labor in support of a home comes in different forms and
       can be just as worthwhile in the market place as actual financial
       expenses.

       Conclusion: Based upon the above findings of fact, the division of
       real property described in the final order is fair (just and equitable).[24]

       Scott does not assign error to any of the court’s specific findings of fact.

Instead, Scott argues that the trial court’s findings were inadequate to support the



       24   CP at 54-55.



                                            8
No. 82063-0-I/9



conclusion that a committed intimate relationship existed at the time the Orting

house was purchased. He argues that the “continuous cohabitation” was the only

factor present supporting the existence of a committed intimate relationship.

       We disagree. The court found that the parties were “in an exclusive

relationship from the day they moved in together.”25 It found that they “shared

expenses from the date they moved in together” and that, despite having separate

financial accounts, there “was a pooling of various forms of resources between the

parties” and “the parties did function as a community unit.”26 It found that the

parties intended throughout their relationship to be a family and create a home

together. It noted Airelle’s contributions to the household expenses, the

renovations, and the household labor, finding that “labor in support of a home

comes in different forms and can be just as worthwhile in the market place as

actual financial expenses.”27 Because Scott does not challenge any of these

findings, we treat them as verities. These unchallenged findings adequately

establish that the parties were in a committed intimate relationship. Scott’s

argument that there were no other factors establishing a committed intimate

relationship other than continuous cohabitation is not supported by the record.

       Next, Scott claims that the trial court erred in failing to impute income to

Airelle under RCW 26.19.071(6). He also challenges the trial court’s denial of his



       25   CP at 54.
       26   CP at 54-55.
       27   Id.



                                           9
No. 82063-0-I/10



request for a deviation from the child support schedule, and contends the trial

court erred in failing to make findings in this regard as required by

RCW 26.19.075(3). We conclude that Scott did not adequately raise these issues

at trial and thus, the record is insufficient to establish error.

       In determining the amount of child support owed, a trial court first sets a

basic support obligation.28 This is based on the statute’s economic table, which is

based on the parents’ combined monthly net income and the number and age of

the children.29 In determining income, a trial court shall impute income to a parent

who is voluntarily unemployed or voluntarily underemployed.30 A determination of

whether a parent is voluntarily underemployed depends on various factors

including the parent’s assets, residence, and employment and earnings history.31

After determining the basic support obligation, a trial court may consider whether

to deviate from that calculation.32 “The court may deviate from the standard

calculation if the child spends a significant amount of time with the parent who is

obligated to make a support transfer payment.”33 The purpose of granting such a




       28   RCW 26.19.011(1).
       29   Id.
       30   RCW 26.19.071(6).
       31   Id.
       32   RCW 26.19.011(4), (8).
       33   RCW 26.19.075(1)(d).



                                            10
No. 82063-0-I/11



deviation is to recognize the “increased expenses” that a parent sometimes has

when placement is shared.34

       We review a trial court’s decision on an order of child support for an abuse

of discretion.35 A trial court abuses its discretion if the decision rests on

unreasonable or untenable grounds.36

       Scott did not file a trial brief raising the issues of imputation of income or a

deviation from the child support schedule. Nor did he identify these issues for trial

in his opening statement. Airelle acknowledged this in her opening statement,

stating:

              The parenting plan should not be at issue. Child support, I
       don’t believe, is at issue either, that child support was last set in
       November of 2018, and their incomes likely haven’t changed much
       since then, so it should stay the same for their incomes.[37]

       Scott did not address the imputation of Airelle’s income during the

presentation of evidence. And he did not raise the issue of a deviation until

immediately before closing argument, when he testified that he and Airelle had

agreed to increase his residential time and he wanted his child support payment to

be “adjusted appropriately” with “some type of residential credit.”38 He did not




       34   RCW 26.19.075(1)(d).
       35   State ex rel. M.M.G. v. Graham, 159 Wn.2d 623, 632, 152 P.3d 1005
(2007).
       36   In re Marriage of Leslie, 90 Wn. App. 796, 802-03, 954 P.2d 330 (1998).
       37   RP (June 4, 2019) at 37.
       38   RP (June 5, 2019) at 199.



                                           11
No. 82063-0-I/12



present any evidence or testimony regarding any increased expenses he would

incur once the parties shared residential time equally.

       For the first time, in closing argument, Scott claimed that Airelle was

voluntarily underemployed since she chose not to work full time:

              And I think what was really interesting is she is in a job where
       she’s getting 20 hours a week to work, and she’s showing absolutely
       no interest or motivation to improve her own earning income
       potential, and her reasoning is if I do that, I will lose the housing that
       I’m at because it’s low-income housing. [B]asically, she’s being
       voluntarily underemployed, Your Honor. She is choosing to do that
       and choosing actually not to be able to do her share to provide for
       her own support for herself and for her child.[39]

But Scott did not request that the trial court impute income to Airelle under

RCW 26.19.071(6). Scott also reiterated his request for a deviation in closing

argument. But his request appeared to stem from his claim that Airelle was

voluntarily underemployed and not any of the identified grounds for deviation

under RCW 26.19.075:

              As to my client requesting a deviation, I do think that is
       appropriate. There would still be some transfer payment, but again,
       it seems that . . . it would be one thing if Ms. Vanwey was working 40
       hours a week and making $2,600 a month, but that’s not what’s
       happening here, Your Honor. I think it is appropriate for a deviation
       to be given because the negative impact is really -- wouldn’t be
       because of the deviation, Your Honor. The negative impact to the
       household of Ms. Vanwey would be the fact that she is voluntarily
       underemployed.[40]




       39   Id. at 211-12.
       40   Id. at 213.



                                           12
No. 82063-0-I/13



       In her rebuttal closing argument, Airelle contended that Scott had not

offered any evidence supporting a deviation from the basic child support

obligation:

              And regarding the deviation that Mr. Vanwey is requesting, I
       state that he has not presented any evidence of his increased
       expenses . . . . I don’t think his house payment is going to be any
       different because his daughter would be staying there another night
       a week and certainly not any other expenses, so the child support
       deviation should not be granted.[41]

       The trial court’s ruling reflected its understanding that the issue of child

support was not before it:

       It appears the issues involved in this case come down to whether or
       not there was a committed intimate relationship prior to the entry of
       the very short-term marriage of six years and about ten months; and,
       two, what is a just and equitable distribution of assets and debts?[42]

Accordingly, the trial court did not orally rule on Scott’s argument that Airelle was

voluntarily underemployed. And it denied Scott’s request for a deviation, ruling

“there will be no deviation from the standard calculation.”43

       In the final child support order, the trial court calculated Airelle’s monthly net

income as $2.412.88 and Scott’s monthly net income as $4,275.04. It did not

impute income to Airelle. It also ordered that the monthly child support amount

would not deviate from the standard calculation, stating, “[N]either parent asked for

a deviation from the standard calculation.”44 At a presentation hearing held two


       41   Id. at 215-16.
       42   Id. at 216.
       43   Id. at 221.
       44   CP at 27.



                                           13
No. 82063-0-I/14



weeks after the trial, Scott did not challenge the final child support order nor

request that the trial court made findings in support of its denial.

        An appellate court may refuse to review any claim of error which was not

raised to the trial court.45 Here, Scott did not request that the trial court impute

Airelle’s income below. His assertion in closing argument that Airelle was

voluntarily underemployed was insufficient to notify the trial court of this claim.46

As for Scott’s request for a deviation, Scott did not identify the grounds for a

deviation in his argument to the court. At no time did Scott request the trial court

make findings of fact as to imputation or deviation. Because Scott did not

adequately raise these claims of error before the trial court, we decline to consider

them.

        Finally, Scott claims that the trial court erred in granting Airelle’s request “to

have the debt that was in her name characterized as community property.”47 We

conclude the trial court was within its discretion to equitably divide the parties’

debt.

        Upon determining that a committed intimate relationship exists, a trial court

may distribute property and debt acquired during the relationship that would be




        45   RAP 2.5(a).
        46See, e.g., Burch v. Burch, 81 Wn. App. 756, 762, 916 P.2d 443 (1996) (a
party’s entry of contrary child support worksheets is not enough to notify the trial
court of an objection; “[i]t is each party’s obligation to raise issues that must be
addressed by the trial court.”)
        47   Appellant’s Br. at 19.



                                            14
No. 82063-0-I/15



treated as community property were the parties legally married.48 Property and

debt acquired during a committed intimate relationship are presumed to be

community property and community obligations.49 This presumption applies even

if the property, income, or debt is held or titled in only one party’s name.50 To

overcome the presumption, a party must provide “clear and convincing” evidence

that income, property, or debt was acquired with funds, or at a time, that would

characterize it as separate property or debt had the parties been married. 51 A trial

court has broad discretion to make a just and equitable distribution of property and

debt, and this court will affirm unless the appellant demonstrates that the trial court

manifestly abused this discretion.52

       Here, the trial court orally ruled that the debt incurred during the committed

intimate relationship and marriage was community debt that would be shared

equally between the parties:

              Debt incurred during a relationship for community-like
       purposes is considered community-like debt, so the distribution of
       the debt will be as follows: Each party is responsible for their
       individual debt incurred after the date of separation. Each party is




       48   Muridan v. Redl, 3 Wn. App. 2d 44, 56, 413 P.3d 1072 (2018).
       49 Connell, 127 Wn.2d at 350-51; see also In re Committed Intimate
Relationship of Amburgey, 8 Wn. App. 2d 779, 788, 440 P.3d 1069 (2019)
(“[A]pplication of marriage principles by analogy applies . . . once the existence of
a CIR has been established.”).
       50   Connell, 127 Wn.2d at 351.
       51   Id.; see also In re Marriage of Chumbley, 150 Wn.2d 1, 5, 74 P.3d 129
(2003).
       52   In re Marriage of Wright, 179 Wn. App. 257, 261, 319 P.3d 45 (2013).



                                          15
No. 82063-0-I/16



       responsible for half of all debt incurred during the committed intimate
       relationship and the marriage.[53]

The trial court specifically identified as community debt the debt on four credit

cards as well as unpaid daycare and dental expenses pertaining to their daughter.

       Scott argues that Airelle identified the credit card debt as her own separate

debt in the dissolution petition, and thus, the trial court should have ordered Airelle

to be responsible for it. But in order to overcome the presumption that the debt

belongs to the community, Scott must present clear and convincing evidence that

the debt is separate. Airelle testified that she initially requested to pay the credit

card debt because she did not trust Scott to pay any debts that were in her name.

But Airelle later filed a motion for a temporary order requiring Scott to pay the debt

associated with two of the credit cards. Scott does not present clear and

convincing evidence to overcome the presumption that the debt is community

debt. In light of the fact that the trial court found that Scott and Airelle acted as an

economic unit during their relationship, the trial court’s characterization of the debt

was not a manifest abuse of discretion.

       Both parties request attorney fees on appeal. RAP 18.1(a) authorizes a

party to recover reasonable attorney fees and expenses so long as the party

“request[s] the fees or expenses” and “applicable law grants to a party the right to

recover.” RAP 18.1(b) requires “[a]rgument and citation to authority as necessary

to inform the court of grounds for an award, not merely a ‘bald request for attorney



       53   RP (June 5, 2019) at 220-21.



                                           16
No. 82063-0-I/17



fees.’”54 Because Scott does not identify a basis for fees, we decline to consider

his request. Airelle contends she is entitled to fees under RCW 26.09.140, which

permits an award of fees in dissolution proceedings based on “the financial

resources of both parties.” Considering the parties’ relative ability to pay and the

merits of the issues raised on appeal, we conclude Airelle is entitled to an award of

fees, subject to compliance with RAP 18.1.

       Affirmed.




WE CONCUR:




       54  Hudson v. Hapner, 170 Wn.2d 22, 33, 239 P.3d 579 (2010) (alteration in
original) (quoting Wilson Court Ltd. P’ship v. Tony Maroni’s, Inc., 134 Wn.2d 692,
710 n.4, 952 P.2d 590 (1998)).



                                         17